Citation Nr: 1747466	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the pelvis, status post non-displaced fracture of the right ischium.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Trent Devenzio, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.  He had additional service in United States Army Reserves and served in the Arkansas National form August 1981 to August 1989, which included a verified period of active duty for training (ACDUTRA) from July 23, 1983, to August 6, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, wherein the RO, among other things, increased to 10 percent the evaluation assigned to the Veteran's service-connected pelvic disability.

On September 9, 2014, the Veteran testified at hearing before a Veterans Law Judge (VLJ), via videoconferencing.  A transcript of that hearing is of record.

In September 2015, the Board remanded, for further development, the issue of entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the pelvis, status post non-displaced fracture of the right ischium.  After completion of that development, the agency of original jurisdiction (AOJ) issued a February 2016 supplemental statement of the case (SSOC) wherein it continued to deny a rating in excess of 10 percent for the Veteran's service-connected pelvic disability.  Additional evidence was thereafter submitted and the AOJ issued another SSOC in April 2016 in which it continued to deny a higher rating.  The matter was then recertified for appeal in May 2016.

Via letter dated in July 2016, the Veteran was informed that the VLJ who had conducted the September 2014 hearing was unavailable to participate in a decision on the appeal.  The Veteran was offered the opportunity to testify at a second hearing before another Veterans Law Judge.  On November 16, 2016, the Veteran testified at hearing before the undersigned VLJ, sitting at the RO.  A transcript of that hearing is also of record.

Notably, during the November 2016 hearing, it was discussed that the Veteran was no longer working.   The Veteran reported having retired due to disability and stated his belief that his service-connected pelvic disability contributed to his inability to continue working.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Given the Veteran's law testimony and in consideration of the Court's holding in Rice, supra, the Board concludes that entitlement to TDIU has been raised in the context of the current appeal.  Accordingly, that matter is listed as a separate issue before the Board.

Finally, the Board notes that a review of the Veteran's VBMS file shows that the Veteran timely filed a notice of disagreement (NOD) with a January 2016 rating decision, notification of which was sent to the Veteran on February 25, 2016.  Specifically, the Veteran disagreed with the ratings assigned in connection with his awards of service connection for degenerative disc disease of the lumbar spine and for radiculopathy of the left and right lower extremities, associated with degenerative disc disease of the lumbar spine.  Receipt of the Veteran's NOD was acknowledged by the RO in October 2016 and recent notes contained in the Veteran's VBMS file indicate that review of the matter by a decision review officer has been requested.  Accordingly, as the post-decision review process has begun in an attempt to resolve the Veteran's disagreement with the January 2016 rating decision, the matters decided therein are not yet ripe for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

As noted above, the instant matter was recertified to the Board for appellate review in May 2016.  In September 2016, the Veteran, through his attorney, submitted the report of nerve conduction study conducted in July 8, 2016.  It is argued that the nerve conduction study confirms nerve root involvement warranting a rating in excess of 10 percent for the Veteran's service-connected pelvic disability.

Generally, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2016); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012), however, amended 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See 38 U.S.C.A. § 7105(e) (West 2014).  In this case, the substantive appeal was filed in December 2013 and the Veteran did not request AOJ consideration of the nerve condiction study in the first instance.

Nevertheless, although the Board could consider this evidence in the first instance, the Board finds it necessary to remand the matter to obtain an additional medical examination and opinion.  This is so because whether the nerve conduction study demonstrates additional neuropathic disability or symptomatology attributable to the Veteran's service-connected pelvic disability (as opposed to confirming radiculopathy associated with the service-connected lumbar spine disability, for which the Veteran is already service connected for) is a medical question that is Board is prohibited from resolving on its own accord.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, the Board finds it necessary to remand the matter for additional medical evidence development.

The Board notes also that the Veteran has argued that the VA examination afforded to him in February 2016 was inadequate, asserting that the examiner conducted no testing and did not consider his lay statements.  See Correspondence received February 29, 2016.  The Board has reviewed the February 2016 VA examination report.  Notably, the examiner concluded that the Veteran has no complaints that could be contributed to the healed ischium fracture, stating that "[r]eview of the x-ray demonstrates no right ischium pathology or deformity."  The examiner went on to state that x-rays showed mild hip degeneration bilaterally unrelated to the healed ischium fracture.  The examination report does not, however, contain an x-ray report.  Thus, it would appear to the Board that the examiner was reviewing the imaging studies taken in conjunction with the November 2010 VA contract examination, which showed degenerative arthritic changes.  Further, the examiner indicated that the degenerative arthritis is unrelated to the Veteran's pelvic fracture.  However, the Veteran's is now service-connected for "degenerative joint disease of the pelvis, status post non-displaced fracture of the right ischium."  Thus, because the service-connected disability contemplates degenerative arthritis, the disabling effects thereof must be considered in determining the appropriate rating.  As it is unclear whether the examiner would have reached the same conclusion regarding symptomatology related to the Veteran's pelvic fracture had the examiner considered symptoms attributable to the degenerative joint disease, the Board finds it necessary to afford the Veteran a new VA examination in order to fully assess the nature and severity of his service-connected pelvic disability.  Given the compounding factors of the Veteran's service-connected lumbar spine disability and associated radiculopathy, the Board finds that the examination afforded on remand should be conducted by a specialist physician with the appropriate expertise to be able to provide an accurate assessment of the nature and the severity of symptomatology related to the Veteran's pelvic disability.

The issue of entitlement to a TDIU is inextricably intertwined with the claim for a higher rating and must therefore be remanded as well.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (where a decision on one issue would have a significant impact upon another, the two issues are inextricably intertwined); see Holland v. Brown, 6 Vet.App. 443, 446 (1994) (holding that the issue of entitlement to TDIU "predicated on a particular service-connected condition is 'inextricably intertwined' with a rating increase claim regarding the same condition").

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Ensure that all pertinent VA treatment records dated since August 2016 are obtained and associated with the Veteran's claims folder.

2.  Schedule the Veteran for a VA examination with a specialist physician with the appropriate expertise to be able to provide an accurate assessment of the nature and the severity of symptomatology related to the Veteran's pelvic disability, in accordance with the current disability benefits questionnaire (DBQ).

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected pelvic disability, and provide a complete assessment of the severity of the disability.  All appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  

The examiner should identify all manifestations of the Veteran's degenerative joint disease of the pelvis and previous fracture of the right ischium, to include those resulting from his altered gait, if any.  The examiner is reminded that the Veteran's service-connected disability contemplates degenerative joint disease of the pelvis and all disabling effects stemming therefrom.  Range-of-motion findings for the thigh/hip joint should be included in the examination report.  The examiner should indicate whether the Veteran's disability picture represents a slight, moderate, or marked disability due his service-connected pelvic disability.  

The examiner should state whether the Veteran's pelvic disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner is also requested to comment on whether the Veteran has a leg length discrepancy.  If the examiner finds no leg length discrepancy, the examiner should comment on the significance of notations in the Veteran's VA treatment records that he has been fitted for a shoe/orthotic with a 1/2 inch lift.

The examiner is also requested to review the report of the July 2017 EMG and provide interpretation of this report for the Board.  Specifically, the examiner should indicate whether the report suggests nerve root involvement/neuropathic disability related to the Veteran's pelvic disability.  Whether negative or positive, reasons for the examiner's conclusion in this regard must be provided.

3.  After completing the requested action and any additional notification and/or development deemed warranted, to include consideration of whether it is necessary to obtain any examination or opinion with regard to the issue of entitlement to TDIU, the AOJ should re-adjudicate the issues of entitlement to a rating in excess of 10 percent for the Veteran's service-connected pelvic disability, and to a TDIU.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a SSOC and afforded the appropriate time period for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

